ANDERSON, J.
This is the second appeal in this case, and, as held in the former decision of the court (153 Ala. 291, 45 South. 59), the plaintiff was not entitled to recover damages for mental anguish, and the trial court did not err in striking this claim from the complaint. Nor do we think that the plaintiff was entitled to punitive damages under the evidence. The telegram was a “Meet me at the train,” or what has been termed a mere social message, and falls within the rules laid doAvn in the Westmoreland Case, 151 Ala. 319, 44 South. 382, and is unlike the line of cases cited and followed in the case of Western Union Co. v. Crowley, 158 Ala., 583, 48 South 381. We do not think the mere fact that the agent at Greensboro knew that plaintiff Avas a young lady Avas of itself enough to differentiate this case from the Westmoreland Case, supra. Moreover, the proof s1tl.oavs that he sent the message as far as Montgomery AAÚthin eight minutes after the receipt of same, and the delay Avas caused by operators or agents Avho could not have been apprised, by the face of the message, of any emergencies that might arise out of a failure of the sendee to meet the plaintiff at Woodstock station upon her arrival.
Since the trial court could have charged' out punitive damages, the refusal of charges 1 and 4, requested by the plaintiff, if error, which Ave do not decidí', was error without injury.
The judgment of the circuit court is affirmed.
Affirmed.
Doavdetx, C. J., and Sayre and Evans concur